Title: From Alexander Hamilton to George Clinton, [25 December 1782]
From: Hamilton, Alexander
To: Clinton, George


[Philadelphia, December 25, 1782]
Sir
Perhaps before this reaches you, you will have heard that the British have impliedly acknowleged our independence—by giving a commission of the 23d. of September to Mr Oswald to treat with The thirteen United States of America.
Many are sanguine in expecting that peace will be the result of the Negotiations, for my part I have hopes, but if it should not be the case I shall not be much disappointed. There are many jarring interests that will not be easily adjusted.
I have the honor to be   With perfect respect   Sir   yr most obed
A Hamilton
PhiladelphiaDecemr. 25. 1782
As Mrs Hamilton may be on the route I take the liberty to inclose a letter for her which I request the favour of you to forward or return as circumstances shall dictate.
